DETAILED ACTION
Claims 1, 3-6, 9-10, 12-14, 16-19, 22-23, and 25-27 are pending and currently under review.
Claims 2, 7-8, 11, 15, 20-21, and 24 are cancelled.
Claim 27 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/18/2022 has been entered.  Claims 1, 3-6, 9-10, 12-14, 16-19, 22-23, and 25-26 and newly submitted claim(s) 27 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 9-10, 12-14, 16-17, 19, 22-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meidani et al. (US 2018/0185961) alone, or alternatively in further view of Skibo et al. (US 2016/0274025) and/or Mironets et al. (US 2016/0067820).
Regarding claims 1, 14, and 27, Meidani et al. discloses a method of using an additive manufacturing machine by fusing of powder material within a processing chamber with guided lasers wherein a plume of fume/vapor emanates from the processing area due to the high power of the laser (ie. due to interaction of the energy beam and powder material) [abstract, 0003, 0007, 0038, 0054, fig.1].  Regarding the further limitations of claim 14, Meidani et al. further teaches initially depositing a powder layer within said chamber and performing laser fusiong under shielding gas flow [0054].
Said method of Meidani et al. includes a step of purging said plumes using shielding gas flow to blow the plume away from the processing location (ie. plume entrained in gas flow and not intersecting laser beam as depicted by Meidani et al.) and controlling said shield gas flow direction and/or vector, wherein one of ordinary skill would have reasonably recognized that a “vector” includes both direction and magnitude, meeting the instant claimed limitation of “varying a magnitude of gas flow” and “preventing one or more energy beams from intersecting the plumes” [0041, 0054, 0058, fig.1].  
Meidani et al. further discloses determining all laser position (and thus accordingly, the plume positions) and controlling the shielding gas flow to purge said plumes away from the laser processing locations, which reasonably meets the limitation of determining plume trajectory by modeling according to broadest reasonable interpretation [0014, 0027, 0059].  The examiner further submits that determining quantified behavior of said plumes as claimed would have naturally flowed from the disclosure of Meidani et al. because determination of the laser/plume trajectory behavior would have naturally flowed (ie. gas flow carries the purge gas and said gas flow is determined as would have been recognized by one of ordinary skill), and said determination would have naturally been quantified to at least some degree as a result of controlling the plume purge away from pre-determined laser processing locations (ie. successful plume purge away from processing location is given a value of “1”).  See MPEP 2145(II).  
Alternatively, Meidani et al. does not expressly teach that the determined plume behavior is quantified as claimed.  Skibo et al. discloses that it is known to detect and provide mapping of chemical plumes in order to desirably monitor and survey atmospheric conditions of interest [abstract, 0005, 0013].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Meidani et al. by specifically sensing and mapping said plumes of Meidani et al. to desirably monitor atmospheric conditions during additive manufacturing as taught by Skibo et al.  The examiner reasonably considers the sensing and mapping of Skibo et al. to meet the claimed limitations of sensing and quantifying as claimed.
Meidani et al. further teaches a laser system (4) including an optical system to guide the laser and teaches that the process occurs within a chamber [0004, 0038, 0054, fig.1].  Although Meidani et al. does not expressly depict said laser system located within the chamber as claimed, the examiner submits that this feature would have naturally flowed or been obvious to one of ordinary skill because system housings/chambers are commonly utilized to house the additive manufacturing system for protection as would have been recognized by one of ordinary skill.  Meidani et al. also depicts that laser system (4) to be a triangular configuration, which the examiner submits would have been recognized by one of ordinary skill to represent a prism [fig.1].
Alternatively, Meidani et al. does not expressly teach that the beam steering apparatus is located within the housing as claimed.  Minorets et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a chamber (12) surrounding the build components such as the beam steering apparatus (30) housed within said chamber [0017, fig.1].  Therefore, it would have been obvious to modify the apparatus of the aforementioned prior art by providing the beam steering apparatus within the chamber such that the chamber can provide housing as taught by Minorets et al.  The examiner further submits that one of ordinary skill would understand that providing the beam steering apparatus within a housing structure would have the benefit of protecting the beam steering apparatus.  Alternatively, it is noted that all of the claimed features are disclosed in the prior art, although not necessarily in a single reference, and one of ordinary skill would have been able to combine the aforementioned features to achieve the predictable results of an additive manufacturing method (disclosed by Meidani) wherein the beam steering apparatus has the same function as it does separately and is merely further located within a chamber (disclosed by Minorets).  See MPEP 2143(I)(A).  Regarding the further limitation of claim 27, Minorets et al. further teaches that said beam steering apparatus can include a prism as prisms are commercially available, compact, and proven to be successful [0014, 0022].  Therefore, it would have also been obvious to modify the laser system of Meidani et al. by utilizing a prism to steer the laser beam as taught by Minorets et al. for the above benefits.
Regarding claims 3 and 16, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  As stated previously, Meidani et al. expressly teaches controlling a gas flow direction and/or vector.
Regarding claims 4 and 17, the aforementioned prior art discloses the method of claims 3 and 16 (see previous).  Meidani et al. further teaches a plurality of shielding gas inlet nozzles pointing in different directions [0042].
Regarding claims 6 and 19, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani et al. further teaches a plurality of shielding gas outlet nozzles which can enhance outlet flow, which reasonably meets the limitation of “suction” [0034, 0042].
Regarding claims 9 and 22, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani et al. further teaches that the laser beam trajectory and shield gas flow (ie. plume) are controlled such that the laser and plume do not intersect [0022, 0058, fig.1].  The examiner submits that controlling said laser trajectory as stated above reasonably meets the recitation of “steering” the energy beam.
Regarding claims 10 and 23, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani et al. does not expressly teach predicting a potential intersection between the energy beam and plume as claimed.  However, the examiner submits that the object of Meidani et al. is to utilize the shielding gas to direct the plume away from interacting with the laser beam as stated previously.  To achieve this objective, one must naturally have predicted possible intersections between the laser and plume so as to determine an appropriate direction to accordingly direct the shielding gas and plume.  See MPEP 2145(II).
Regarding claims 12 and 25, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani teaches that the processing location of the laser beam advances from the trajectory start point to the end point during a processing cycle [0058]. Meidani also teaches that the machine may also comprise a control logic to control the shielding gas flow and/or intensity based upon at least one of a process location and/or a process trajectory and/or a process advance vector [0039].  Therefore, as the controller has access to the plume trajectories, which are determined by the shielding gas glow vector and can be determined before the processing cycle begins, the controller naturally uses this information of the known beam trajectory to determine when to change direction.
Regarding claims 13 and 26, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani teaches that the shielding gas flow vectors can be adjusted before the processing cycle is carried out [0058]. By choosing a shielding gas flow before the process begins, the path for the plumes is selected before the process.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meidani et al. (US 2018/0185961) and others as applied to claims 1 and 14 above, and further in view of Murphree et al. (US 2018/0126650).
Regarding claims 5 and 18, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  As stated above, Meidani et al. teaches a plurality of shielding gas nozzles [0042].  However, Meidani et al. is silent to a vortex being formed.  Murphree teaches gas flow in three-dimensional printing, wherein the flow of gas may reduce or prevent an amount of powder, soot, and/or debris from adhering to the internal surface of the optical windows [0256].  Murphree teaches that this gas flow may comprise turbulent flow, which may comprise chaotic flow, and the chaotic flow comprises circular, swirling, agitated, rough, irregular, disordered, disorganized, cyclonic, spiraling, vortex, or agitated movement of the gas [0256].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a gas flow comprising a vortex as taught by Murphree et al. in the method as taught by Meidani et al. One of ordinary skill in the art would recognize that both Meidani et al. and Murphree et al. teach avoiding interaction of the laser beam by fumes and by products. It is prima facie obvious to substitute equivalents known for the same purpose.  See MPEP 2144.06.  Alternatively, it would have been obvious to select a vortex turbulent flow to avoid adhering of powder or debris from the internal surface of optical windows of the additive manufacturing device (and other internal surfaces as would have been recognized by one of ordinary skill).

Response to Arguments
Applicant's arguments, filed 7/18/2022, have been fully considered but they are not persuasive.
Applicant appears to argue that the prior art fails to teach the newly added limitations of a beam steering apparatus located within a housing.  The examiner cannot concur.  As stated above, Meidani et al. expressly teaches a chamber (although not depicted in the figures), wherein one of ordinary skill would have recognized build components, including the laser guiding system, to be located within said chamber.  
Alternatively, applicants’ arguments are also moot in view of the new grounds of rejection over Minorets et al.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734